DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6-7 are objected to because of the following informalities: 
Regarding claims 6-7, the claim limitation “the paper tube” should be changed to –the paper tubes—since the preamble in claim 6 recites “paper tubes.” 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the claim limitation “the bore” lacks antecedent basis. For examination purposes, the limitation will be interpreted as “a bore.” Moreover, the limitation “in which first position the bore is released” is indefinite. Specifically, it is unclear what the bore is released from. For examination purposes, the claim limitation will be interpreted in light of the specification as “in which first position the pressing die has moved out of the [bore]” (see Paragraph 52 of the instant specification). Therefore, claims 7-10 are rejected for their dependencies. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 6-7 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stanger (US 1885304).
Regarding claim 6, Stanger discloses a cigarette rolling device in which tobacco may be deposited and rolled to cylindrical form and ejected from the device into the wrapper of the cigarette (Page 1, lines 1-8) comprising:
a mouth (21; equivalent to an attachment) insertable in one end of a cigarette wrapper that has been rolled into a tubular form (22; see Fig. 3; Page 1, lines 89-92);
an ejector rod (19; equivalent to a pressing tool) which is provided through an axial opening (18; Page 1, lines 78-84; equivalent to guiding by a guide unit) the ejector rod is used to eject a packed charge of tobacco (page 1, lines 78-84; see Fig. 2-3; the left end of the ejector rod is the pressing die); and
a trough (5; equivalent to a container) for receiving tobacco (see Page 1, lines 78-84) and including and end that are closed by caps (7; see Fig. 3; Page 1, line 40-45; equivalent to a container outlet); 
wherein the ejector rod is in a first position in which the ejector rod is moved out of the opening (20; equivalent to a bore; see Fig. 2-3), and the ejector rod is then moved inwardly and through the apron to force tobacco through the opening and into the tube (Page 2, line 18-33; equivalent to a second position for introducing the tobacco into the paper tube); and
the mouth, the end of the trough, and the axial opening are arranged along an axis (see Fig. 3).

    PNG
    media_image1.png
    224
    838
    media_image1.png
    Greyscale

Regarding claim 7, Stanger discloses the tube (23) fits over the mouth (21) (see Fig. 3). Therefore, the mouth has a smaller diameter than the paper tube at a first attachment end.
Regarding claim 9, Stanger discloses the axial passage (18) located in the cap (8) can be keyed to an end of the trough (Page 1, line 46-57)
Regarding claim 10, Stanger discloses the ejector rod has a base (see Fig. 1) positioned at the end facing away from the pressing die (see Fig. 1).

    PNG
    media_image2.png
    217
    664
    media_image2.png
    Greyscale


Claims 6-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lytle (US 2125351).
Regarding claim 8, Lytle discloses a device for making cigarette (Page 1, line 1-3) comprising:
a tube (5; equivalent to an attachment) for receiving a cigarette paper tube (see Fig. 3);
a rod (8; equivalent to a pressing tool) slidably mounted in a tapering boss (7; equivalent to guided by a guide unit) with a plunger (9; equivalent to a pressing die); and
a container (1) with a well (4) which receive loose tobacco (Page 1, lines 34-35) with an outlet (see Fig. 3; interpreted as the part of the container where the tube is located); 

wherein the tube (5), the container outlet (see Fig. 3) and tapering boss are arranged along an axis (see Fig. 3). 

    PNG
    media_image3.png
    397
    615
    media_image3.png
    Greyscale

Regarding claim 7, Lytle discloses the cigarette paper is around the tube (see Fig. 3). Therefore, the tube has a smaller diameter than the cigarette paper. 
Regarding claim 8, Lytle discloses the piston can be locked in the first position (see Fig. 3; interpreted as when the piston 9 abuts the tapering boss) and a second position (see Fig. 1 when the knob 10 engages the container). Due to the diameters of the piston and the knob in relation to the tapering boss, the piston is locked in the first and second positions.  
Regarding claim 10, Lytle discloses the knob (10) formed on the end facing away from the piston (9) (see Fig. 3). 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294.  The examiner can normally be reached on Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747